Case 2:19-cv-00974-JS-GRB Document 20 Filed 11/08/19 Page 1 of 3 PageID #: 282



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 Ricardo Sibrian, individually and on behalf of
 all others similarly situated,
                                                             Case No. 2:19-cv-00974-JS-GRB
        Plaintiff,

 v.

 Cento Fine Foods, Inc.,

        Defendant.


  NOTICE OF MOTION AND MOTION TO DISMISS, OR IN THE ALTERNATIVE,
     STRIKE PORTIONS OF PLAINTIFFS’ FIRST AMENDED COMPLAINT

       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law, the

Declarations of Patrick M. Ciccotelli and Daniel S. Tyler (and exhibits attached thereto), and all

other papers and proceedings in this action, Defendant Cento Fine Foods, Inc. (“Cento” or

“Defendant”), by its undersigned counsel, will move this Court, before the Honorable Joanna

Seybert, United States District Judge, at the Long Island Courthouse of the U.S. District Court for

the Eastern District of New York, 100 Federal Plaza, Central Islip, New York 11722, on a date

and at a time to be determined by the Court, for an entry of an order dismissing Plaintiffs’ First

Amended Complaint in its entirety pursuant to rules 12(b)(6), 12(b)(2), and 12(b)(1) of Federal

Rules of Civil Procedure, with prejudice, and awarding Cento such other and further relief as the

Court deems just and proper.

       In addition, pursuant to Rule 12(f), Cento requests that the Court strike as immaterial and

scandalous all averments by which Plaintiffs seek to base their claims on an Italian legal

proceeding against entirely different individuals arising from acts that took place in 2010. (Dkt.

No. 14 (“Amended Complaint”), ¶¶ 134-147, 221-227; Exhibits “H” through “N”).

                                                  1
Case 2:19-cv-00974-JS-GRB Document 20 Filed 11/08/19 Page 2 of 3 PageID #: 283




This 8th day of November, 2019.


                                          By: /s/ Daniel S. Tyler
                                          Erin R. Conway
                                          New York Bar No. 4842316
                                          E.D.N.Y. Bar Code: EC2492
                                          Daniel S. Tyler
                                          Illinois Reg. No. 6315798
                                          AMIN TALATI WASSERMAN, LLP
                                          100 S. Wacker Dr., Suite 2000
                                          Chicago, IL 60606
                                          Telephone: (312) 784-1061
                                          Facsimile: (312) 884-7352
                                          Erin@amintalati.com
                                          Daniel@amintalati.com

                                          Attorneys for Defendant,
                                          Cento Fine Foods, Inc.




                                      2
Case 2:19-cv-00974-JS-GRB Document 20 Filed 11/08/19 Page 3 of 3 PageID #: 284



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 8, 2019, the foregoing document was filed with the Clerk

of the Court and served in accordance with the Eastern District’s Rules on Electronic Service upon

the following:

       Counsel for Plaintiffs

       SHEEHAN & ASSOCIATES, P.C.
       Spencer Sheehan, Esq. 505 Northern Blvd., Suite 311
       Great Neck, New York 11021
       Telephone: (516) 303-0552
       Facsimile: (516) 234-7800
       spencer@spencersheehan.com

       REESE LLP
       Michael R. Reese
       100 West 93rd Street, 16th Floor
       New York, New York 10025
       Telephone: (212) 643-0500
       Facsimile: (212) 253-4272
       mreese@reesellp.com



                                                    By: /s/ Daniel S. Tyler
                                                    Attorney for Defendant Cento Fine Foods,
                                                    Inc.




                                                3
